Citation Nr: 1130041	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-16 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1990 to May 1991, with a prior period of active duty for training from June 20, 1989, to October 25, 1989; he was a member of the Army National Guard from January 1989 to January 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2010, the Board remanded the case to the RO for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In May 2010, the Board remanded the case in order to obtain a VA examination and opinion in order to clarify the etiology of the Veteran's gastroesophageal reflux disease.  The Veteran underwent an examination in September 2010, at which time he was diagnosed with gastroesophageal reflux disease.  In an addendum report completed in November 2010, after which the claims file was made available, the examiner described various records dated from 1988 to 1994.  Then he indicated that as a diagnosis of gastroesophageal reflux disease was not found in the service record, he would have to resort to speculation as to whether the Veteran's current diagnosis was connected to symptoms documented in the health record.  He added that current symptoms were consistent with esophageal discomfort but that documented complaints during service and diagnoses during service were not consistent with esophageal symptoms.  

It is not clear from the statement whether an opinion simply cannot be determined because of the state of current medical knowledge or that the etiological question cannot be determined from a multitude of potential factors.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (addressing inconclusive medical opinions).  That is, was the VA examiner unable to furnish more than an inconclusive opinion based on a consideration of all procurable and assembled information?  In that regard, the Board notes that the examiner did not reference or evidently consider, as requested in the Board remand, the private physician's opinion of July 2008 regarding aggravation of gastrointestinal symptoms from stresses during service in 1990 and 1991 or the VA examiner's conclusion in April 2009 that the current gastrointestinal condition was related to the one seen in service.  

As the VA opinion of November 2010 lacks an appropriate explanation for the conclusion drawn by the examiner, the record does not contain sufficient evidence to decide the claim, and in order to ensure compliance with the Board's remand directive of May 2010 under Stegall v. West, 11 Vet. App. 268, 271 (1998), further development is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner who conducted the gastrointestinal examination in September 2010 and provided an addendum opinion in November 2010, and request clarification as to whether it is at least as likely as not that the Veteran's gastroesophageal reflux disease either had its onset during a period of active duty for training from June 20, 1989, to October 25, 1989 or a period of active duty from November 1990 to May 1991, or was aggravated therein.

In particular, the examiner is asked to consider and reconcile the Veteran's claims of his gastrointestinal condition beginning in about December 1990, the service treatment records showing a complaint of a history of ulcers, the private physician's opinion of July 2008 regarding aggravation of gastrointestinal symptoms from stresses during service in 1990 and 1991, and the VA examiner's conclusion in April 2009 that the current gastrointestinal condition was related to the one seen in service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against causation is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

Also, the examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.

If, after a review of the record, an etiological opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation (or aggravation of the disease) cannot be determined because there are multiple potential causes (or aggravating factors), when one cause (or aggravating factor) is not more likely than any other to cause (or aggravate) the disease, and that an opinion on causation (or aggravation) is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

If the VA examiner is unavailable, the claims folder should be made available to another examiner for review and an opinion.

2.  After the above development is completed, adjudicate the claim.  If the benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).



